DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This application is in condition for allowance except for the presence of claims 5-12 directed to an invention non-elected without traverse.  Accordingly, claims 5-12 have been cancelled.
EXAMINER’S AMENDMENT
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-12 have been canceled.
In claim 1, at line 8, “trimethoprimin” has been deleted and –trimethoprim—has been inserted therefore in order to correct this informality.
The title has been amended to read:
--Method for Evaluating the Risk of Drug Hypersensitivity Reaction Induced by Sulfamethoxazole and Trimethoprim--.

The following is an examiner’s statement of reasons for allowance: 
4. The closest prior art of Zhang et al (PGPUB 2015/0218634; cited in the IDS) discloses the following method recited in claim 8 therein:

“8. A method for treating a subject with dapsone comprising: (a) having a sample from the subject obtained, said sample comprising polynucleotide encoding an HLA-B allele; (b) having the sample sent to a laboratory, where said laboratory carries out an assay comprising: (i) detecting the presence or absence of a HLA-B*1301 allele in the subject; and (ii) HLA sorting based on a status of the HLA-B*1301 allele to determine whether the subject carries HLA-B*1301 alleles at both chromosomes of a pair of homologous chromosomes, at only one of the pair of homologous chromosomes, or at neither of the pair of homologous chromosomes; (c) determining that the subject has a reduced risk of adverse drug reaction in response to dapsone by determining that the subject carries HLA-B*1301 alleles at only one of a pair of homologous chromosomes or at neither of the pair of homologs chromosomes; and (d) administering the dapsone to the subject.” (Emphasis added).

Zhang teaches a method for treating a patient comprising detecting the presence of one HLA-B*1301 allele in a sample from a patient and based on the detection of one HLA-B*1301 allele in the sample from the patient administering the antibiotic dapsone to the patient. Thereby, Zhang teaches administering an antibiotic other than sulfamethoxazole and/or trimethoprim to subjects having one allele or no alleles of HLA-B*1301.
However, Zhang does not teach an association between the HLA-B*1301 allele and hypersensitivity to the drug combination of sulfamethoxazole and trimethoprim.
Zhang does not teach or suggest the presently claimed methods which require evaluating the risk of a drug hypersensitivity reaction caused by the combination of sulfamethoxazole and trimethoprim in a patient having an indication treatable with sulfamethoxazole and trimethoprim comprising the step of detecting the presence of an HLA-B*1301 allele from a sample from the patient, wherein the presence of the HLA-B*1301 allele indicates that the patient has a higher risk of developing a drug hypersensitivity reaction caused by sulfamethoxazole and trimethoprim compared to a subject without the HLA-B* 1301 allele, and thereafter administering an antibiotic other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634